Citation Nr: 0941488	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an acquired psychiatric 
disability (claimed as brain damage or schizophrenia) to 
include as secondary to influenza or sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to 
March 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for the flu, brain damage, and loss of stamina and 
also continued the previous denial of vertigo, abnormal smell 
and taste, and seizures as secondary to brain damage.  
Jurisdiction was subsequently transferred to the Cleveland, 
Ohio RO.  In the October 2004 supplemental statement of the 
case (SSOC), the issue was recharacterized as entitlement to 
service connection for brain damage/schizophrenia as a 
residual of influenza/sinusitis.  As will be discussed below, 
the Veteran is essentially seeking service connection for a 
psychiatric disability, which has been previously denied by 
both the RO and the Board on several occasions in the past.  
As such, the issue has been recharacterized as shown above.

In September 2004, the Veteran presented testimony at a 
hearing conducted at the Cleveland RO before a Decision 
Review Officer (DRO).  In October 2008, the Veteran presented 
testimony at a hearing conducted by the use of video 
conferencing equipment at the Cleveland RO before the 
undersigned Acting Veterans Law Judge (AVLJ) sitting in 
Washington, D.C.  Transcripts of these hearings are in the 
Veteran's claims folder.


FINDINGS OF FACT

1.  By way of an April 1972 rating decision, the RO denied 
service connection for a nervous condition; the Veteran did 
not appeal.

2.  A claim to reopen was denied in March 2001; the Veteran 
did not appeal.

3.  Evidence received since the March 2001 rating action is 
new to the record in that it was not previously submitted to 
agency decision makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disability.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003, and February 2009.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, and he was told what was required 
to substantiate an underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).
In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), Social Security 
Administration (SSA) records, and VA and private medical 
records.  As no new and material evidence has been presented 
(see below discussion), a VA examination is not warranted.  
See Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
VA has no duty to inform or assist that was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, service connection was denied for a 
nervous condition (later characterized as an acquired 
psychiatric disability) in a rating decision dated in April 
1974.  The Veteran did not appeal, and the decision is 
therefore a final decision.  38 C.F.R. § 20.1103 (2009).  In 
March 2001, the Veteran's claim to reopen was denied because 
no new and material evidence was submitted.  The Veteran did 
not appeal this decision; consequently, this 2001 rating 
decision became a final decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  As such, new and 
material evidence must be submitted in order to reopen the 
claim of service connection.  See 38 U.S.C.A. § 5108 (West 
2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim has been consistently denied because 
there is no evidence that his psychiatric disability is 
attributable to military service, or that it manifested 
within the one year presumptive period.  Thus, the Veteran's 
claim may not be reopened unless VA has received evidence 
that was both not of record at the time of the 2001 denial, 
and that also raises a reasonable possibility of 
substantiating the claim that the Veteran's psychiatric 
disability either began during service, manifested within the 
first post-service year, or underwent a permanent increase in 
severity (chronically worsened) during military service.

At the time of the March 2001 denial, the relevant evidence 
of record consisted of the Veteran's service treatment 
records (STRs), which included an August 1970 entrance report 
of medical history where the Veteran noted that he had 
experienced depression, excessive worry and nervous trouble 
prior to entering the military; a normal psychiatric clinical 
evaluation in August 1970, and a February 1972 separation 
examination noting an abnormal psychiatric examination.  
Specifically, the STRs contain a February 1972 recommendation 
for administrative separation, stating that the Veteran had 
an emotionally unstable personality with a long history of 
emotional difficulties, heavy use of hallucinogenic drugs 
prior to service with resulting flashback-type of mental 
disturbance, almost continuously at the present time which 
will markedly interfere with his effectiveness, ability to 
learn and concentration.  The report noted that the severity 
of the problem was such that the necessarily long period for 
rehabilitation was not justifiable in the Air Force.  The 
Veteran was to be temporarily placed on medication to help 
clear up his mental confusion at the present time.  The STR's 
also contain a January 1972 entry noting that the Veteran 
presented with flu like symptoms that could also be possible 
sinusitis.

Other evidence of record at the time of the 2001 denial 
includes: August 1977 and April 1981 medical statements from 
the Soldier's Relief Commission of the Eastern Mental Health 
Center diagnosing the Veteran with schizophrenia, and noting 
that the Veteran reported a nine year history of hearing 
voices which began in the service; several discharge 
summaries from the Woodside Receiving Hospital, dated in 
October 1974, February 1975, July 1977, May 1978, July 1979, 
October 1980, March 1981, September 1983, June 1984, October 
1984, August 1989, May 1990, October 1990; a July 1980 
statement from the Veteran noting that he incurred his 
schizophrenia in the military, explaining that he was on the 
speech team in college and could not have been on the team 
with a nervous condition, a VA hospital summary noting 
admission in May 1980 and discharge in July 1980, and showing 
a diagnoses of schizophrenia, paranoid type, residual phase; 
June 1981, September 1984, January 1987, and August 1994 
Board hearings where the Veteran again asserted that his 
schizophrenia developed during his military service, noting 
that he experienced voices and hallucinations during service.  

Additional evidence of record at the time of the last prior 
final denial includes: a June 1981 examination by R.B., M.D. 
stating that the illness the Veteran had now was the same 
illness that presented itself in 1974 when he was admitted to 
a local hospital and certainly was probably the same illness 
that was precipitated in the armed services of 1972, noting 
that even though drug abuse was present in the 1960's and 
early 1970's, the drug abuse was superimposed on the mental 
illness, probably schizophrenia.  Other evidence includes a 
November 1981 letter from D.L., M.D. of the Eastern Mental 
Health Center, a July 1985 letter from C.W., noting that the 
Veteran had been receiving treatment at the Woodside 
Receiving hospital and Eastern Mental Health Center since 
1974; Mayo Clinic records dated in August 1985, noting that 
an examination did not reveal any significant organic 
pathology; an April 1985 VA Hospital Summary, noting an 
admission for schizophrenia; December 1991 and June 1992 
records, noting admittance to the psychiatry unit of the 
Brecksville VA medical center (VAMC) for an acute 
exacerbation of schizophrenia, a 1994 letter from the 
outpatient clinic in Youngstown, Ohio by M.D., noting a 
diagnosis of psychosis and depression; an RO hearing in 
August 1994, and a VA discharge summary, noting inpatient 
treatment for two months for paranoid schizophrenia. 

Evidence submitted since the March 2001 final denial 
includes: a September 2003 statement from the Veteran 
expressing his belief that his brain damage/mental disability 
developed after a flu infection while in the military 
service, a June 2002 Brain MRI, a December 1992 discharge 
summary from St. Elizabeth Hospital Medical Center noting 
treatment for paranoid schizophrenia; a September 2002 mental 
health assessment at the Brecksville VAMC, an April 2004 
progress note from the Youngstown Clinic noting a general 
check-up, outpatient treatment records dated from January 
2003 through August 2004, noting group therapy sessions for 
schizophrenia; discharge summaries dated January 2004 and 
February 2004, a May 2005 discharge summary, a September 2004 
RO hearing, a July 2006 VA examination to determine the 
Veteran's competency for VA purposes, a June 2006 physician's 
certificate by L.B., M.D. noting that the Veteran had chronic 
paranoid schizophrenia which was frequently exacerbated by 
noncompliance with medications, October 2006 and October 2007 
VA psychiatric examinations, an August 2006 VA discharge 
summary, outpatient treatment records from the Youngstown 
community based outpatient clinic dated from September 2006 
through September 2007; an October 2008 Board hearing, SSA 
records which included an October 1979 psychiatric 
examination by A.N., M.D.; and treatment records dated from 
April 1998 through February 2009, which note years of 
treatment for paranoid schizophrenia with acute exacerbation 
requiring inpatient treatment.  These medical records include 
discharge summaries, mental health clinic treatment entries, 
a list of problems and medications, all related to treatment 
for the Veteran's severe paranoid schizophrenia.  None of the 
newly obtained VA medical records contain a medical opinion 
attributing the Veteran's psychiatric disability to his 
military service.

Although most of the aforementioned records are new, (except 
discharge summaries from the Woodside Receiving Center 
contained in the newly submitted SSA records which were 
already of record), in the sense that the progress notes, 
outpatient treatment reports, private medical records, 
statements from the Veteran, and VA examinations, were not of 
record at the time of the 2001 denial, the records are not 
material because when considered alone or with previous 
evidence of record, this newly submitted evidence does not 
raise a reasonable possibility of substantiating the claim.  
The newly submitted medical evidence contains numerous 
diagnoses of chronic paranoid schizophrenia by several VA and 
private physicians; however, none of these records provides a 
link between any acquired psychiatric disorder, (in 
particular, schizophrenia), and the Veteran's period of 
military service.  These newly received records do not 
address the central issue of whether any current acquired 
psychiatric disability began during his period of service, 
whether an acquired psychiatric disability was initially 
manifested to a compensable degree within one year following 
the Veteran's separation from active duty, or whether his 
disability was aggravated by his military service 

Thus, the Board finds that the evidence received since the 
March 2001 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not associate any psychiatric disability with the 
Veteran's military service.  In fact, the newly submitted 
evidence pertaining to the Veteran's psychiatric disability-
paranoid schizophrenia, is cumulative of the evidence 
previously of record because the new evidence only contains 
additional diagnoses of paranoid schizophrenia, and describes 
treatment for his chronic paranoid schizophrenia; these 
records do not attribute his mental health problems to 
service.  Therefore, the Board finds that the newly submitted 
medical records do not raise a reasonable possibility of 
substantiating the claim.

Further, although the Veteran's newly added statements 
provided during the 2004 RO hearing, and 2008 Board hearing 
provide additional information regarding his contentions that 
his psychiatric disability began during service, (including 
his belief that it was caused by the flu or sinusitis which 
he had in service), and provide greater detail regarding the 
symptoms of his paranoid schizophrenia, his statements do not 
constitute new and material evidence.  He had already laid 
out his contentions regarding the etiology of his acquired 
psychiatric disability at the time of the last prior final 
denial.  The determinative, but missing, information would be 
competent evidence that the Veteran's psychiatric disability 
originated during military service or was aggravated thereby 
or was initially manifested to a compensable degree within 
one year following his service separation.  Such information 
has not been received.  The evidence submitted since the last 
prior denial does not contain any competent information 
raising the possibility that the Veteran's chronic paranoid 
schizophrenia began during or chronically worsened during his 
time on active duty.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for an acquired psychiatric disability has 
not been received, and the application to reopen will 
therefore be denied.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for an acquired 
psychiatric disability, the application to reopen is denied.



                  
____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


